
	
		II
		112th CONGRESS
		1st Session
		S. 508
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2011
			Mr. Bennet (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the Chimney Rock National Monument in the
		  State of Colorado.
	
	
		1.Short titleThis Act may be cited as the
			 Chimney Rock National Monument
			 Establishment Act.
		2.DefinitionsIn this Act:
			(1)National
			 monumentThe term national monument means the
			 Chimney Rock National Monument established by section 3(a).
			(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(3)StateThe
			 term State means the State of Colorado.
			3.Establishment of
			 chimney rock national monument
			(a)EstablishmentThere
			 is established in the State the Chimney Rock National Monument—
				(1)to preserve,
			 protect, and restore the archeological, cultural, historic, geologic,
			 hydrologic, natural, educational, and scenic resources of Chimney Rock and
			 adjacent land; and
				(2)to provide for
			 public interpretation and recreation consistent with the protection of the
			 resources described in paragraph (1).
				(b)Boundaries
				(1)In
			 generalThe national monument shall consist of approximately
			 4,726 acres of land and interests in land, as generally depicted on the map
			 entitled Boundary Map, Chimney Rock National Monument and dated
			 January 5, 2010.
				(2)Minor
			 adjustmentsThe Secretary may make minor adjustments to the
			 boundary of the national monument to reflect the inclusion of significant
			 archeological resources discovered after the date of enactment of this Act on
			 adjacent National Forest System land.
				(3)Availability of
			 mapThe map described in paragraph (1) shall be on file and
			 available for public inspection in the appropriate offices of the Forest
			 Service.
				4.Administration
			(a)In
			 generalThe Secretary shall—
				(1)administer the
			 national monument—
					(A)in furtherance of
			 the purposes for which the national monument was established; and
					(B)in accordance
			 with—
						(i)this Act;
			 and
						(ii)any laws
			 generally applicable to the National Forest System; and
						(2)allow only such
			 uses of the national monument that the Secretary determines would further the
			 purposes described in section 3(a).
				(b)Tribal
			 uses
				(1)In
			 generalThe Secretary shall administer the national monument in
			 accordance with—
					(A)the Native
			 American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.);
			 and
					(B)the policy
			 described in Public Law 95–341 (commonly known as the “American Indian
			 Religious Freedom Act”) (42 U.S.C. 1996).
					(2)Traditional
			 usesSubject to any terms and conditions the Secretary determines
			 to be necessary and in accordance with applicable law, the Secretary shall
			 allow for the continued use of the national monument by members of Indian
			 tribes—
					(A)for traditional
			 ceremonies; and
					(B)as a source of
			 traditional plants and other materials.
					(c)Vegetation
			 managementThe Secretary may carry out vegetation management
			 treatments within the national monument, except that the harvesting of timber
			 shall only be used if the Secretary determines that the harvesting is necessary
			 for—
				(1)ecosystem
			 restoration in furtherance of section 3(a); or
				(2)the control of
			 fire, insects, or diseases.
				(d)Motor vehicles
			 and mountain bikesThe use of motor vehicles and mountain bikes
			 in the national monument shall be limited to the roads and trails identified by
			 the Secretary as appropriate for the use of motor vehicles and mountain
			 bikes.
			(e)GrazingThe
			 Secretary shall permit grazing within the national monument, where established
			 before the date of enactment of this Act—
				(1)subject to all
			 applicable laws (including regulations); and
				(2)consistent with
			 the purposes described in section 3(a).
				(f)Utility
			 right-of-Way upgradesNothing in this Act precludes the Secretary
			 from renewing or authorizing the upgrading of a utility right-of-way in
			 existence as of the date of enactment of this Act through the national
			 monument—
				(1)in accordance
			 with—
					(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
					(B)any other
			 applicable law; and
					(2)subject to such
			 terms and conditions as the Secretary determines to be appropriate.
				(g)Education and
			 interpretive centerThe Secretary may develop and construct an
			 education and interpretive center to interpret the scientific and cultural
			 resources of the national monument for the public.
			(h)Designation of
			 manager
				(1)In
			 generalAs soon as practicable after the management plan is
			 developed under section 5(a), the Secretary shall designate an individual as
			 manager of the national monument.
				(2)Other
			 dutiesThe manager designated under paragraph (1) shall not be
			 precluded from fulfilling other responsibilities within the San Juan National
			 Forest.
				5.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary, in consultation with Indian tribes with a cultural or
			 historic tie to Chimney Rock, shall develop a management plan for the national
			 monument.
			(b)Public
			 commentIn developing the management plan, the Secretary shall
			 provide an opportunity for public comment by—
				(1)State and local
			 governments;
				(2)tribal
			 governments; and
				(3)any other
			 interested organizations and individuals.
				6.Land
			 acquisitionThe Secretary may
			 acquire land and any interest in land within or adjacent to the boundary of the
			 national monument by—
			(1)purchase from willing sellers with donated
			 or appropriated funds;
			(2)donation; or
			(3)exchange.
			7.Withdrawal
			(a)In
			 generalSubject to valid
			 existing rights, all Federal land within the national monument (including any
			 land or interest in land acquired after the date of enactment of this Act) is
			 withdrawn from—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)subject to
			 subsection (b), operation of the mineral leasing, mineral materials, and
			 geothermal leasing laws.
				(b)LimitationNotwithstanding
			 subsection (a)(3), the Federal land is not withdrawn for the purposes of
			 issuance of gas pipeline rights-of-way within easements in existence as of the
			 date of enactment of this Act.
			8.Effect
			(a)Water
			 rights
				(1)In
			 generalNothing in this Act affects any valid water rights,
			 including water rights held by the United States.
				(2)Reserved water
			 rightThe designation of the national monument does not create a
			 Federal reserved water right.
				(b)Tribal
			 rightsNothing in this Act affects—
				(1)the rights of any
			 Indian tribe on Indian land;
				(2)any individually
			 held trust land or Indian allotment; or
				(3)any treaty rights
			 providing for nonexclusive access to or within the national monument by members
			 of Indian tribes for traditional and cultural purposes.
				(c)Fish and
			 wildlifeNothing in this Act affects the jurisdiction of the
			 State with respect to the management of fish and wildlife on public land in the
			 State.
			(d)Adjacent
			 usesNothing in this Act—
				(1)creates a
			 protective perimeter or buffer zone around the national monument; or
				(2)affects private
			 property outside of the boundary of the national monument.
				9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
